Citation Nr: 0904028	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  04-02 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to August 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2003 letter determination of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Boston, Massachusetts.

The veteran testified at a personal hearing before a rating 
specialist in October 2006 at the RO.  Additionally, in 
October 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
each hearing is of record.  


FINDINGS OF FACT

1.  In a December 1994 rating decision (veteran was notified 
on January 4, 1995), the RO denied the veteran's original 
claim of entitlement to service connection for hepatitis C on 
the bases of no in-service incurrence and no medical nexus to 
service.

2.  Evidence submitted subsequent to the December 1994 rating 
decision is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.

3.  Resolving doubt in favor of the veteran, the competent 
medical evidence of record relates the veteran's current 
hepatitis C diagnosis to high-risk sexual practices during 
service. 


CONCLUSIONS OF LAW

1.  The RO's December 1994 rating decision is final as to the 
claim of service connection for hepatitis C.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R.  
§ 20.1103 (2008).


2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for hepatitis 
C.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.  
§ 3.156(a) (2008).

3.  Hepatitis C was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued 
a decision that established new requirements with respect to 
the content of the VCAA notice for reopening claims.  
According to the Court, in the context of a claim to reopen, 
the Secretary must look at the bases for the denial in the 
prior decision and to respond by providing the appellant with 
a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

As the decision herein reopens the claim for service 
connection for hepatitis C, and awards service connection for 
such, further discussion with regard to VA's duties to notify 
and assist relative to the this claim would serve no useful 
purpose.  A remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran.  Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).  The determination to 
reopen the claim for service connection constitutes a full 
grant of that portion of the claim.  Hence, there is also no 
reason to belabor the impact of Kent v. Nicholson, 20 Vet. 
App. 1 (2006), on this matter, as any error in notice timing 
and content is harmless.  Again, with regard to the 
underlying claim of service connection for hepatitis C, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
discussed further.  



Law

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

New and material evidence 

Following notification of an initial review and adverse 
determination by the RO, a NOD must be filed within one year 
from the date of notification thereof; otherwise, the 
determination becomes final and is not subject to revision 
except on the receipt of new and material evidence.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 20.1103 (2008).  


If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  In a rating decision, 
dated in December 1994, the RO denied service connection for 
hepatitis C.  In the April 2003 letter determination on 
appeal, the RO noted that a claim for service connection for 
this disability had been previously denied, it noted that new 
and material evidence was needed to reconsider the claim, and 
it determined that the additional evidence did not constitute 
new and material evidence.  Even though the April 2003 letter 
determination and the September 2003 Statement of the Case 
indicated that the claim had not been reopened, the December 
2005 and June 2007 Supplemental Statements of the Case appear 
to have reopened the claim as the RO considered all evidence 
of record and addressed the issue on the merits.  As such, 
there is no prejudice to the veteran with the Board's 
consideration of the reopened claim, de novo.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Nevertheless, the question of whether new and material 
evidence has been received to reopen each claim must be 
addressed in the first instance by the Board because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, this is where the Board's analysis 
must end; hence, what the RO may have determined in this 
regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 
F.3d at 1383.  The Board has characterized the claim 
accordingly.  

It should be pointed out that VA promulgated amended 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  There was a new provision, 38 
C.F.R. § 3.156(a), which redefines the definition of "new and 
material evidence."  This provision is applicable only for 
claims filed on or after August 29, 2001.  The appellant's 
petition to reopen the claim for entitlement to service 
connection for hepatitis C was received in March 2003.  As 
such, the amended provision is for application in this case 
and is set forth below.  

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that the term "factual 
basis" is defined as the veteran's underlying disease or 
injury, rather than as symptoms of that disease or injury.  
Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 2008).  
Claims based on distinctly diagnosed diseases or injuries 
must be considered as separate and distinct claims.  Id. at 
1335.

Analysis - new and material evidence claim

Historically, a December 1994 rating decision denied the 
veteran's original claim seeking service connection hepatitis 
C based on no in-service incurrence and no medical nexus 
evidence linking such to service.  The veteran was notified 
of the December 1994 rating decision via a letter dated 
January 4, 1995, which included his appellate rights.  The 
appellant did not perfect an appeal of this decision, and it 
became final.  38 U.S.C.A. § 7105.  The Board notes that the 
claim denied in December 1994 and the current claim to reopen 
are based on the same factual basis as they are both claims 
involving hepatitis C.  See Boggs, 520 F.3d at 1334-35.

The record reflects that after notification of the 
unfavorable December 1994 rating decision, the veteran 
requested a copy of his medical records "so [he] could 
appeal [his] claim."  See Statement from the veteran, dated 
in March 1995.  A letter from VA to the veteran, dated later 
in March 1995, reflects that the veteran was sent a copy of 
the information he requested.  The record also reflects that 
no other documents were added to the record after the March 
1995 letter from VA to the veteran until 2003.  The March 
1995 letter from the veteran to VA raises the question of 
whether this statement can be reasonable construed as a 
Notice of Disagreement (NOD) with the December 1994 rating 
decision.  After a review of this statement, the Board finds 
that the veteran's statements in a March 1995 letter cannot 
be reasonably construed as a NOD.  See 38 C.F.R. § 20.201 
(2008); see also EF v. Derwinski, 1 Vet. App. 324, 326 (1991) 
(noting that VA must liberally construe all documents filed 
by a claimant).  Even though the March 1995 letter was 
clearly received within one year of notice of the December 
1994 determination, the Board finds that it did not express 
disagreement with the unfavorable December 1994 rating 
decision.  38 C.F.R. § 20.201.  In essence, the veteran only 
requested his records for review so he could make a 
determination on whether or not to appeal.  The record, after 
the March 1995 correspondence between VA and the veteran, 
does not reflect that any further statements/documents were 
added to the record until 2003.

The evidence of record at the time of the previous final 
denial, in December 1994, included the veteran's service 
treatment records.  The report of the veteran's clinical 
entrance examination, dated in July 1966, reveals a normal 
examination.  The corresponding report of medical history 
notes complaints of sugar or albumin in urine.  Service 
treatment records, dated in February 1969, reveal a cyst on 
the veteran's scrotum.  The service treatment records also 
reflect that the veteran was seen in July 1969 for a lesion 
on the shaft of his penis.  A consultation sheet, dated in 
August 1969, notes an impression of probable pyogenic ulcer.  
Upon separation, the report of medical examination, dated in 
August 1969, notes an abnormality with the veteran's 
genitourinary (G-U) system.  It was noted that the veteran 
had a lesion on his penis.  The results of the urinalysis at 
separation were negative for albumin and sugar.

After service, in November 1994, VA received a VA Form 21-526 
from the veteran claiming service connection for hepatitis C.  
On this application for VA benefits, the veteran indicated 
that he was not treated in service.  Along with this 
application for VA benefits, the veteran submitted a letter 
from G.J.R., M.D., dated in October 1994, noting that the 
veteran was found to be positive for hepatitis C.  It was 
noted that the veteran reported no history whereby he might 
have contracted the infection.  It was further noted that the 
veteran denied any history of having been transfused, and was 
concerned the hepatitis C may have come from injections in 
service.  A private laboratory report, dated in July 1993, 
reflects a positive test for the hepatitis C virus. 

The evidence added to the record subsequent to the last final 
denial, in December 1994, includes the veteran's testimony at 
a local RO hearing in October 2006 and before a Veterans Law 
Judge in October 2008.  At the October 2006 RO hearing, the 
veteran testified that he was treated for a sexually 
transmitted disease in May 1969.  (RO hearing transcript 
"Tr." at 3.)  The veteran also testified that he had never 
used intravenous (IV) drugs.  (Id. at 4.)  The veteran 
further indicated that he did not have unprotected sex after 
service.  (Id. at 5.)  The veteran also identified two post-
service surgeries-one to remove hemorrhoids and another to 
cut his gums.  (Id.)  At the October 2008 Travel Board 
hearing, the veteran testified that he had none of the common 
hepatitis risk factors, to include no IV drug use, no blood 
transfusions, no occupation exposure, no cocaine use, no 
dialysis, no organ transplants, no tattoos, and he only had 
the two operations previously noted.  (Travel Board Tr. at 
3.)  The veteran testified that he had unprotected sexual 
intercourse while in Vietnam and was treated for such in 
service.  (Id. at 5.)  The veteran was afforded a VA liver 
examination in November 2006.  This examination report 
reflects a diagnosis of hepatitis C, but a medical nexus 
opinion was not provided.  The record now contains a May 2007 
addendum report to the November 2006 VA examination.  After a 
review of the claims file, the VA medical doctor noted no 
evidence of an acute viral hepatitis syndrome during the 
veteran's active duty service.  The VA medical doctor also 
noted that the veteran's hepatitis C was as likely as not 
related to his sexual activity during service.  

The RO denied the veteran's claim in December 1994 because it 
found that there was no in-service incurrence of hepatitis C 
and because there was no medical nexus to service.  The Board 
finds that since the December 1994 rating decision, new and 
material evidence has been received to reopen the claim for 
hepatitis C.  In particular, the aforementioned testimony by 
the veteran indicates high-risk sexual practices in service.  
Additionally, the May 2007 VA addendum report contains a 
medical opinion linking the veteran's current hepatitis C to 
service.  The Board finds this evidence is not cumulative and 
redundant because it had not been submitted before to agency 
decision-makers.  Thus, it is new.

As the hearing testimony and the May 2007 VA addendum report 
noted above provide evidence of a likely in-service hepatitis 
C risk factor and medical evidence of a link to service, they 
relate to unestablished facts necessary to substantiate the 
claim.  The Board notes that the credibility of the newly 
submitted evidence is presumed in determining whether or not 
to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 
(1992).  Thus, this evidence raises a reasonable possibility 
of substantiating the claim.  See 38 C.F.R. § 3.156(a) 
(2008).  Accordingly, the additional evidence is also 
material.  As new and material evidence has been received, 
the claim for service connection for hepatitis C is reopened.

Analysis -reopened service connection claim

Having reopened the veteran's claim, the Board must now 
determine whether the reopened claim of entitlement to 
service connection for hepatitis C may be granted on the 
merits, de novo.  

Again, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R.  
§ 3.303.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage, 10 Vet. App. at 495-
98.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu, 2 Vet. App. at 494-95.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  
§ 3.102 (2008).

After a review of the evidence, the Board has determined that 
service connection is warranted for hepatitis C.  The Board 
finds that, with resolution of doubt in the veteran's favor, 
the veteran has shown by competent medical evidence that his 
hepatitis C diagnosis was caused by, or etiologically related 
to, his period of active service.  The Board's reasons for 
this decision are detailed below.  

The Board first examines the record to determine whether the 
veteran has provided competent medical evidence of a current 
disability.  The veteran's medical records demonstrate that 
he was first diagnosed with hepatitis C in 1993.  See Private 
laboratory report, dated in July 1993.  Additionally, since 
the veteran filed a petition to reopen this service 
connection claim, a report of VA liver examination, dated in 
November 2006, reflects a diagnosis of hepatitis C.  See also 
VA laboratory report, dated in November 2006 (revealing a 
positive test for the hepatitis C antibody).  Therefore, the 
Board finds that the first element of a service connection 
claim, that of a current disability, has been met.  

The Board's next inquiry focuses on the possible occurrence 
of an in-service injury or disease.  In this case, the 
veteran's service medical records are lacking in any 
complaints, diagnosis, or treatment of hepatitis C.  As noted 
above, at the veteran's entrance examination in July 1966, 
the veteran stated that he was in "good" health and no 
illnesses or symptoms were identified upon clinical 
examination.  Service treatment records reveal treatment in 
February 1969 for a cyst on the veteran's scrotum.  The 
veteran was also seen in July 1969 for a lesion on the shaft 
of his penis.  A consultation sheet, dated in August 1969, 
notes the onset of a pustular lesion on the shaft of the 
veteran's penis about July 20, 1969 as well as right inguinal 
adenopathy.  The impression was probable pyogenic ulcer.  The 
veteran's August 1969 exit examination identified an 
abnormality of the G-U system, which was noted as a lesion on 
his penis.  In addition, the veteran's DD Form 214 reflects 
that his military occupational specialty (MOS) was a 
carpenter, which is not a position in which the veteran would 
likely be exposed to blood or blood products.  The veteran 
maintains, however, that he had unprotected sexual 
intercourse while serving in Vietnam.  (See October 2008 
Travel Board Tr. at 5-6.)  He also points to in-service 
inoculations received via air guns.  Additionally, the 
veteran testified that he has had no post-service hepatitis 
risk factors, to include blood transfusions, IV drug use, or 
additional unprotected sexual intercourse.  (See, e.g., id. 
at 3-4.)  

In adjudicating a claim, the Board must assess the competence 
and credibility of the veteran.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  The Board also has a duty to 
assess the credibility and weight given to evidence.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced; for example, he is competent to 
report that he experiences certain symptoms, such as engaging 
in high-risk sexual practices.  See, e.g., Layno  v. Brown, 6 
Vet. App. 465 (1994).  Competency of evidence, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").  See also Buchanan, 451 F.3d 
at 1337 (noting that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence). 

Regarding the veteran's statements about his unprotected 
sexual behavior in service, the Board finds that the veteran 
is credible and competent to make such statements.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting 
that the veteran and other persons can attest to factual 
matters of which they had first-hand knowledge, e.g., 
experiencing and witnessing events in service).  The 
veteran's service treatment records show that he was treated 
in February 1969 for a cyst on his scrotum and in July 1969 
for a lesion on his penis.  The Board also finds the 
veteran's statements about his lack of post-service hepatitis 
risk factors to be credible.  In this regard, the Board notes 
that there is no objective evidence of record to the 
contrary.  See VBA letter 211B (98-110) November 30, 1998 
(noting that risk factors for hepatitis C include IV drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine, high-risk sexual activity, accidental exposure while 
a health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades); 
see also Risk Factors for Hepatitis Questionnaire, dated in 
February 2005 (denying exposure to any of the other risk 
factors associated with hepatitis C except high-risk sexual 
activity).  Therefore, providing the veteran with the benefit 
of the doubt, the Board concedes that the veteran was exposed 
to a risk factor of hepatitis C while in active service.  

Regarding a medical nexus to service, the Board notes that 
the letter from Dr. G.J.R., dated in October 1994, did not 
medically link the veteran's current hepatitis C to service.  
It was only noted that the veteran was concerned that such 
was related to service.  The Board acknowledges this and 
other statements of record by the veteran relating his 
current hepatitis C to service.  However, the veteran has not 
been shown to possess the requisite skills or training 
necessary to be capable of making medical conclusions.  Thus, 
any statements by the veteran regarding the etiology of the 
disability in question do not constitute competent medical 
evidence and lack probative value.  Espiritu, 2 Vet. App. at 
494-95.  Similarly, a letter from W.Y., M.D., dated in 
December 2003, indicates that the veteran has chronic 
hepatitis C and that the cause of his hepatitis C is unknown.  

The report of a VA liver examination, dated in November 2006, 
indicates that the veteran did not have a history of 
transfusions, IV drugs use or tattoos.  It was noted that 
that he frequented prostitutes.  After reviewing of the 
claims file and performing a physical examination, the VA 
examiner diagnosed the veteran with hepatitis C.  This 
diagnosis was confirmed by a VA laboratory report, dated in 
November 2006, reflecting a positive test for the hepatitis C 
antibody.  A May 2007 addendum to the November 2006 VA 
examination report reflects that, in general, there was no 
evidence of an acute viral hepatitis syndrome that the 
veteran experienced during service.  The addendum report also 
reflects that the VA medical doctor perused the claims files 
and made specific references to service treatment records.  
The VA physician also noted two in-service laboratory tests 
in question were not tests for, nor even supportive of, an 
episode of acute viral hepatitis.  It was noted the complete 
blood counts were all within normal limits.  Further, the VA 
examiner further noted that the urinalyses were nonspecific 
and "do not reflect hepatitis (nor could they, if the 
[patient] did have hepatitis, which I see no evidence of)."  
It was also noted in the May 2007 VA addendum report that the 
veteran engaged in sexual activity in service in Vietnam, 
which he admitted to when screened for hepatitis C risk 
factors.  The VA medical doctor noted that the veteran's 
hepatitis C could have been contracted in service or after 
service.  It was further noted that the contraction of 
hepatitis C often has an initially sub-clinical presentation.  
The reviewing VA medical doctor then opined that the 
veteran's hepatitis C is "as likely as noted related to his 
sexual activity during the service."  Additionally, it was 
noted the VA medical doctor saw no evidence that the 
hepatitis was related to air gun inoculations.  In 
conclusion, the May 2007 VA addendum report reflects that if 
the veteran did contract hepatitis C during service, it was 
most likely via the sexual activity he engaged in while in 
Vietnam.  The Board points out that even though the VA 
medical doctor related the veteran's current hepatitis C to 
his high-risk sexual activity in service, the opinion is 
based on general knowledge of such risk factor, is not 
specific to this veteran, and is not corroborated by credible 
supporting evidence of record.  

In sum, the Board finds that the credible evidence of record 
indicates that the veteran was exposed to a risk factor for 
hepatitis C during active service.  As previously 
established, the veteran has denied, and there is no evidence 
of, exposure to any other risk factors of hepatitis C.  
Further, in a May 2007 addendum report, a VA medical doctor 
opined that the veteran's hepatitis C is "as likely as not 
related" to the veteran's sexual activity in service.  While 
the May 2007 VA medical doctor does not find with certainty 
that the veteran's hepatitis C diagnosis is due to his high-
risk sexual activity in service, the VA medical doctor also 
cannot rule out such a possibility.  In addition, the record 
does not contain a medical opinion to the contrary.  

In situations where there is an approximate balance of 
positive and negative evidence, the Board provides the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  
Here, a diagnosis of hepatitis C clearly exists as well as 
credible evidence of exposure to a hepatitis C risk factor in 
service.  A medical opinion also verifies that the veteran's 
diagnosis is as likely as not a result of the risk factor 
associated with service.  As a result, the Board must resolve 
the benefit of the doubt in the veteran's favor and find that 
service connection for hepatitis C is warranted.  38 U.S.C.A. 
§§ 1110, 5107.  


	(CONTINUED ON NEXT PAGE)



ORDER

Since new and material evidence has been received to reopen 
the claim of entitlement to service connection for hepatitis 
C, the claim is reopened, and the appeal is allowed to this 
extent.

Entitlement to service connection for hepatitis C is granted.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


